 


116 HRES 349 EH: Reaffirming the vital role of the United States-Japan alliance in promoting peace, stability, and prosperity in the Indo-Pacific region and beyond.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 349 
In the House of Representatives, U. S.,

November 18, 2020
 
RESOLUTION 
Reaffirming the vital role of the United States-Japan alliance in promoting peace, stability, and prosperity in the Indo-Pacific region and beyond. 
 
 
Whereas the United States and Japan established diplomatic relations on March 31, 1854, with the signing of the Treaty of Peace and Amity;  Whereas for more than the past 70 years, the partnership between the United States and Japan has played a vital role in ensuring peace, stability, and economic development in Asia and beyond;  
Whereas the United States and Japan are deeply committed to the common values of freedom, democracy, rule of law, and free market economies;  Whereas the current United States-Japan alliance, forged over six decades ago with the signing of the Treaty of Mutual Cooperation and Security, is the cornerstone for stability and prosperity of Japan and for the Indo-Pacific region, and plays a key role in global peace and stability;  
Whereas the United States and Japan are indispensable partners in combating the proliferation of weapons of mass destruction, improving global health, countering human trafficking and promoting human rights, assisting the victims of conflict and disaster worldwide, and contributing to global economic development;  Whereas the United States and Japan have worked closely during the COVID–19 pandemic to safely repatriate our respective citizens home and to strengthen our collaboration on global health research and development through partnerships such as the United States-Japan Cooperative Medical Science Program; 
Whereas the United States and Japan are partnering to promote infrastructure investments around the Indo-Pacific that ensure openness, transparency, economic efficiency, and debt sustainability, including through the United States-Japan Mekong Power partnership and the United States-Japan Strategic Energy Partnership; Whereas the United States, Japan, and Australia announced in November 2019 the establishment of a Blue Dot Network that will promote transparent and quality infrastructure projects that align with the G20 Principles for Quality Infrastructure Investment; 
Whereas the alliance is a testament to the ability of great nations to overcome the past and jointly work to create a more secure and prosperous future;  Whereas approximately 54,000 United States troops are stationed in Japan and the Japanese Government makes substantial financial commitments to the maintenance of United States forces in Japan under the Special Measures Agreement and other contributions that directly support operational readiness of United States forces in Japan; 
Whereas the current United States-Japan Special Measures Agreement is set to expire in March 2021, and the two countries launched working-level negotiations on a new cost-sharing agreement in October 2020; Whereas, in October 2020, the United States, Australia, India, and Japan continued their ongoing cooperation through the quad framework and discussed collective efforts to collaborate on COVID–19 pandemic response, maritime security, cybersecurity, quality infrastructure, counterterrorism, and other areas; 
Whereas our two countries, coming from different cultural backgrounds, have created an active and dynamic relationship beneficial to both peoples; and  Whereas cultural and people-to-people ties between the United States and Japan are long-standing and deep, as exemplified by the gift of the beautiful cherry trees that dot our nation’s capital from the People of Japan to the People of the United States in 1912, signifying the affection and respect between the two nations: Now, therefore, be it 
 
That the House of Representatives— (1)reaffirms the vital role of the United States-Japan alliance in promoting peace, stability, and prosperity in the Indo-Pacific region and beyond;  
(2)supports the conclusion of an equitable, new United States-Japan Special Measures Agreement that is negotiated based on our shared national interests, prior to the expiration of the current agreement; (3)supports cooperation between the United States, Japan, and other like-minded partners to promote high-quality infrastructure, energy, and development projects that are open, transparent, and sustainable; 
(4)underscores the importance of the close people-to-people and cultural ties between our two nations;  (5)calls for the continued robust cooperation between the United States and Japan in the global fight against COVID–19, and supports the Japanese Government’s commitment to hosting the Olympic Games in 2021; 
(6)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and Japan; (7)reaffirms the vital role of the Quadrilateral Security Dialogue as a platform to facilitate further collaboration between the United States, Australia, India, and Japan on matters related to protecting freedom of navigation and promoting democratic values in the Indo-Pacific; and   
(8)calls for the continued cooperation between the Governments of the United States and Japan in addressing global challenges that threaten the security of people everywhere in the Reiwa era of Japan, which the Japanese Government translates as beautiful harmony.   Cheryl L. Johnson,Clerk. 